 

Exhibit 10.16

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

RESTRICTED STOCK UNIT GRANT NOTICE

(2017 EQUITY INCENTIVE PLAN)

 

NeuroOne Medical Technologies Corporation (the “Company”), pursuant to its 2017
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award for the number of shares of the Company’s Common Stock
(“Restricted Stock Units”) set forth below (the “Award”). The Award is subject
to all of the terms and conditions as set forth in this notice of grant (this
“Restricted Stock Unit Grant Notice”) and in the Plan and the Restricted Stock
Unit Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein will have the meanings set forth in the Plan or the Award Agreement. In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan will control.

 

Participant:     Date of Grant:     Vesting Commencement Date:     Number of
Restricted Stock Units/Shares:    

 

Vesting Schedule:         [                        ]

 

Issuance Schedule:       By March 15 of year next following year of vesting

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant acknowledges and agrees that this Restricted
Stock Unit Grant Notice and the Award Agreement may not be modified, amended or
revised except as provided in the Plan. Participant further acknowledges that as
of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of Common Stock pursuant to the Award
and supersede all prior oral and written agreements on that subject with the
exception, if applicable, of (i) equity awards previously granted and delivered
to Participant, (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law, and (iii) any written
employment or severance arrangement that would provide for vesting acceleration
of this Award upon the terms and conditions set forth therein.

 

By accepting this Award, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION       PARTICIPANT         By:        
        Signature           Signature           Title:           Date:          
    Date:                

 

 

 

 

ATTACHMENTS: Award Agreement, 2017 Equity Incentive Plan

 

 

 

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

2017 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) and in consideration of
your services, NeuroOne Medical Technologies Corporation (the “Company”) has
awarded you (“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant
to Section 11 of the Company’s 2017 Equity Incentive Plan (the “Plan”) for the
number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Award Agreement or the Grant
Notice will have the same meanings given to them in the Plan. The terms of your
Award, in addition to those set forth in the Grant Notice and the Plan, are as
follows.



1.             Grant of the Award. This Award represents the right to be issued
on a future date one (1) share of Common Stock for each Restricted Stock Unit
that vests on the applicable vesting date(s) (subject to any adjustment under
Section 3 below) as indicated in the Grant Notice. As of the Date of Grant, the
Company will credit to a bookkeeping account maintained by the Company for your
benefit (the “Account”) the number of Restricted Stock Units/shares of Common
Stock subject to the Award. This Award was granted in consideration of your
services to the Company. Except for withholding taxes provided herein and in the
plan, you will not be required to make any payment to the Company or an
Affiliate (other than services to the Company or an Affiliate) with respect to
your receipt of the Award, the vesting of the Stock Units or the delivery of the
Company’s Common Stock to be issued in respect of the Award. Notwithstanding the
foregoing, the Company reserves the right to issue you the cash equivalent of
Common Stock, in part or in full satisfaction of the delivery of Common Stock
upon vesting of your Stock Units, and, to the extent applicable, references in
this Award Agreement and the Grant Notice to Common Stock issuable in connection
with your Stock Units will include the potential issuance of its cash equivalent
pursuant to such right.

 

2.             Vesting. Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the
Restricted Stock Units/shares of Common Stock credited to the Account that were
not vested on the date of such termination will be forfeited at no cost to the
Company and you will have no further right, title or interest in or to such
underlying shares of Common Stock (or their cash value).

 

3.             Number of Shares. The number of Restricted Stock Units/shares
subject to your Award may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan. Any additional Restricted Stock Units,
shares, cash or other property that becomes subject to the Award pursuant to
this Section 3, if any, will be subject, in a manner determined by the Board, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Restricted Stock Units and shares
covered by your Award. Notwithstanding the provisions of this Section 3, no
fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fraction of a share will be rounded down
to the nearest whole share.

 

4.             Securities Law Compliance. You may not be issued any Common Stock
under your Award unless the shares of Common Stock underlying the Restricted
Stock Units are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you will not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

 

 

 

5.              Transfer Restrictions. Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of this Award or the shares issuable in respect of your Award,
except as expressly provided in this Section 5. For example, you may not use
shares that may be issued in respect of your Restricted Stock Units as security
for a loan. The restrictions on transfer set forth herein will lapse upon
delivery to you of shares in respect of your vested Restricted Stock Units.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, will thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Award Agreement. In the absence of such a designation, your legal
representative will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration.

 

(a)          Death. Your Award is transferable only by will and by the laws of
descent and distribution. At your death, vesting of your Award will cease and
your executor or administrator of your estate will be entitled to receive, on
behalf of your estate, any Common Stock or other consideration that vested but
was not issued before your death.

 

(b)          Domestic Relations Orders. Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Common Stock
or other consideration hereunder, pursuant to a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
that contains the information required by the Company to effectuate the
transfer. You are encouraged to discuss the proposed terms of any division of
this Award with the Company General Counsel prior to finalizing the domestic
relations order or marital settlement agreement to verify that you may make such
transfer, and if so, to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.

 

6.             Date of Issuance.

 

(a)          The issuance of shares underlying the Restricted Stock Units (or
payment of their value in cash) shall occur during the period beginning on the
date of vesting of the Restricted Stock Units and ending on March 15 of the year
next following the year the Restricted Stock Units became vested.

 

(b)          The form of delivery of the shares of Common Stock in respect of
your Award (e.g., a stock certificate or electronic entry evidencing such
shares) will be determined by the Company.

 

7.             Dividends. You will receive no benefit or adjustment to your
Award with respect to any cash dividend, stock dividend or other distribution
that does not result from a Capitalization Adjustment; provided, however, that
this sentence will not apply with respect to any shares of Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.

 

8.             Restrictive Legends. The shares of Common Stock issued under your
Award will be endorsed with appropriate legends as determined by the Company.

 

9.             Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Award Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

 

 

 

10.          Award not Service Contract.

 

(a)          Your Continuous Service with the Company or an Affiliate is not for
any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice. Nothing in this Award Agreement (including, but not limited to, the
vesting of your Award or the issuance of the shares subject to your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Award Agreement or the Plan will: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Award Agreement or the Plan unless
such right or benefit has specifically accrued under the terms of this Award
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

(b)          By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award is earned only by continuing as an employee,
director or consultant at the will of the Company or an Affiliate and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). You further acknowledge and agree that
such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement, for any period, or at all,
and will not interfere in any way with your right or the right of the Company or
an Affiliate to terminate your Continuous Service at any time, with or without
cause and with or without notice, and will not interfere in any way with the
Company’s right to conduct a reorganization.

 

11.          Withholding Obligations.

 

(a)          At the time you receive a distribution of the shares underlying
your Restricted Stock Units, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the Common Stock issuable to you and otherwise agree
to make adequate provision in cash for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding Taxes”).
Additionally, the Company or any Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes obligation relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment, if applicable, with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) (pursuant to this authorization and without further consent) whereby
you irrevocably elect to sell a portion of the shares to be delivered in
connection with your Restricted Stock Units to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to you pursuant
to Section 6) up to the maximum amount of tax owing by you on account of the
Award at Settlement thereof, provided, however, that to the extent necessary to
qualify for an exemption from application of Section 16(b) of the Exchange Act,
if applicable, such share withholding procedure will be subject to the express
prior approval of the Company’s Compensation Committee. However, the Company
does not guarantee that you will be able to satisfy the Withholding Taxes
through any of the methods described in the preceding provisions and in all
circumstances you remain responsible for timely and fully satisfying the
Withholding Taxes.

 

 

 

 

(b)          Unless the tax withholding obligations of the Company and any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any Common Stock or other consideration pursuant to this Award.

 

(c)          In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

 

12.          Tax Consequences. The Company has no duty or obligation to minimize
the tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) will be
responsible for your own tax liability that may arise as a result of the
transactions contemplated by this Award Agreement.

 

13.          Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Award Agreement. You will not have voting or any other rights
as a stockholder of the Company with respect to the shares to be issued pursuant
to this Award Agreement until such shares are issued to you pursuant to
Section 6 of this Award Agreement. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this Award Agreement, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

 

14.          Notices. Any notice or request required or permitted hereunder will
be given in writing to each of the other parties hereto and will be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed to the Company at its primary executive
offices, attention: Stock Plan Administrator, and addressed to you at your
address as on file with the Company at the time notice is given.

 

15.          Headings. The headings of the Sections in this Award Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.

 

16.          Additional Acknowledgements. You hereby consent and acknowledge
that:

 

(a)          Participation in the Plan is voluntary and therefore you must
accept the terms and conditions of the Plan and this Award Agreement and Grant
Notice as a condition to participating in the Plan and receipt of this Award.
This Award and any other awards under the Plan are voluntary and occasional and
do not create any contractual or other right to receive future awards or other
benefits in lieu of future awards, even if similar awards have been granted
repeatedly in the past. All determinations with respect to any such future
awards, including, but not limited to, the time or times when such awards are
made, the size of such awards and performance and other conditions applied to
the awards, will be at the sole discretion of the Company.

 

 

 

 

(b)          The future value of your Award is unknown and cannot be predicted
with certainty. You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this Award
or diminution in value of this Award and you irrevocably release the Company,
its Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

 

(c)          The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(d)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(e)          You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(f)          This Award Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(g)          All obligations of the Company under the Plan and this Award
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and
assets of the Company.

 

17.          Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Your Award (and any compensation paid or shares issued under your
Award) is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

18.          Effect on Other Employee Benefit Plans. The value of the Award
subject to this Award Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

19.          Choice of Law. The interpretation, performance and enforcement of
this Award Agreement will be governed by the law of the State of Delaware
without regard to that state’s conflicts of laws rules.

 

 

 

 

20.          Severability. If all or any part of this Award Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of this
Award Agreement or the Plan not declared to be unlawful or invalid. Any Section
of this Award Agreement (or part of such a Section) so declared to be unlawful
or invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

21.          Other Documents. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

22.          Amendment. This Award Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Award Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the Award as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

23.          Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the earlier of: (i) the
fifth business day following your death, or (ii) the date that is six (6) months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of adverse taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

* * * * *

 

This Award Agreement will be deemed to be signed by the Company and the
Participant upon the signing or electronic acceptance by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

 

